EXHIBIT 10.11

NICHOLAS FINANCIAL, INC.

EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD

[Name]

[Address]

Dear                             :

You have been granted a Restricted Stock award for shares of common stock of
Nicholas Financial, Inc. (the “Company”) under the Nicholas Financial, Inc.
Equity Incentive Plan (the “Plan”) with the following terms and conditions:

 

Grant Date:                , 20     Number of Restricted Shares:   
                 Shares Vesting Schedule:   

         percent (    %) of your Restricted Shares will vest on each of the
first          anniversaries of the Grant Date.

 

If your employment or service terminates prior to the date your Restricted
Shares are vested as a result of death or Disability, or if the Company
terminates your employment for other than Cause, your Restricted Shares will
become fully vested on the date of such termination. In addition, upon a Change
of Control, all of your Restricted Shares will become fully vested.

 

Upon any other termination of employment or service, you will forfeit the
Restricted Shares that have not yet vested.

[Issuance by Certificate or Book Entry][Escrow]:   

[Issuance:] The Company will issue certificate(s) or make an appropriate book
entry in your name evidencing your Restricted Shares as soon as practicable
following your execution of this Award.

 

If the Restricted Shares are issued in certificated form, in addition to any
other legends placed on the certificate(s), such certificate(s) will bear the
following legend:

 

“The sale or other transfer of the Shares represented by this certificate,
whether voluntary or by operation of law, is subject to restrictions set forth
in a Restricted Stock Award agreement, dated as of                     , by and
between Nicholas Financial, Inc. and the registered owner hereof. A copy of such
agreement may be obtained from the Secretary of Nicholas Financial, Inc.”



--------------------------------------------------------------------------------

  

If the Restricted Shares are issued in book-entry form, they will be subject to
an appropriate stop-transfer order.

 

Upon the vesting of the Restricted Shares, you will be entitled to a new
certificate for the Shares that have vested, without the foregoing legend, or to
have such stop-transfer order removed, as applicable, upon request to the
Secretary of the Company.

 

[Escrow:] Your Restricted Shares will be held in escrow by the Company, as
escrow agent. The Company will give you a receipt for the Shares held in escrow
that will state that the Company holds such Shares in escrow for your account,
subject to the terms of this Award, and you will give the Company a stock power
for such Shares duly endorsed in blank which will be used in the event such
Shares are forfeited in whole or in part. As soon as practicable after the
vesting date, the Restricted Shares will cease to be held in escrow, and the
vested Shares will be issued in certificated or book entry form to you or, in
the case of your death, to your estate.

Transferability of

Restricted Shares:

   You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares until they are vested. In addition, by accepting this Award,
you agree not to sell any Shares acquired under this Award at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. Voting and Dividends:    While the Restricted
Shares are subject to forfeiture, you may exercise full voting rights and will
receive all dividends and other distributions paid with respect to the
Restricted Shares, in each case so long as the applicable record date occurs
before you forfeit such Shares. If, however, any such dividends or distributions
are paid in Shares, such Shares will be subject to the same risk of forfeiture,
restrictions on transferability and other terms of this Award as are the
Restricted Shares with respect to which they were paid. Tax Withholding:    To
the extent that the receipt of the Restricted Shares or the vesting of the
Restricted Shares results in income to you for Federal, state or local income
tax purposes, you shall deliver to the Company at the time the Company is
obligated to withhold taxes in connection with such receipt or vesting, as the
case may be, such amount as the Company requires to meet its withholding

 

2



--------------------------------------------------------------------------------

   obligation under applicable tax laws or regulations, and if you fail to do
so, the Company has the right and authority to deduct or withhold from other
compensation payable to you an amount sufficient to satisfy its withholding
obligations. If you do not make an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, in connection with this Award, you may satisfy
the withholding requirement, in whole or in part, [if escrow: by electing to
have the Company withhold for its own account that number of Restricted Shares
otherwise deliverable to you from escrow hereunder on the date the tax is to be
determined] [if issue: by electing to deliver to the Company that number of
Restricted Shares (that would otherwise be vested on the date the tax is
determined)] having an aggregate Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that the Company must
withhold in connection with the vesting of such Shares. Your election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the applicable vesting date. The Fair Market Value of any fractional Share not
used to satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid to you in cash. Miscellaneous:   

•        This Restricted Stock Award may be amended only by written consent
signed by you and the Company, unless the amendment is not to your detriment.

 

•        As a condition of the granting of this Award, you agree, for yourself
and your legal representatives or guardians, that this Agreement shall be
interpreted by the Committee and that any interpretation by the Committee of the
terms of this Agreement and any determination made by the Committee pursuant to
this Agreement shall be final, binding and conclusive.

 

•        This Agreement may be executed in counterparts.

This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU

AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE

PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN AND THE

PROSPECTUS DESCRIBING THE PLAN.

 

 

    

 

Authorized Officer      Recipient

 

3